      Case 4:20-cv-00217-AW-MAF Document 12 Filed 05/12/20 Page 1 of 1



                                                                                 Start: 10:03 a.m.
                                                                                 Stop: 10:33 a.m.
                              UNITED STATES DISTRICT COURT
                                CIVIL MINUTES - GENERAL

Case No:       4:20-cv-217-AW-MAF                                                Date: 05/12/2020
Title:         Baroody and Framer v City of Quincy et. al.

DOCKET ENTRY:
                         Telephonic Hearing
                         Case Management Conference

PRESENT:       Honorable ALLEN C WINSOR, District Judge

     TiAnn Stark                                        Lisa Snyder (USDC-Tallahassee)
       Deputy Clerk                                    Court Reporter

                                                        Muhammad Jazil
      Ryan Andrews                                      Joseph Brown
    Attorneys for Plaintiff                           Attorneys for Defendants

PROCEEDINGS:

10:03 a.m.     Court called to order

               Statements made by both sides

               Motion for Preliminary Injunction to be filed Friday with response two weeks
               later

               Consented depos to proceed

               Telephonic hearing to be set for 5/20/20 at 10:00 a.m.

               Written order to follow

10:33 a.m.     Court adjourned
